HE   A~ORN~Y           GENERAL




Hon. Claude A. Williams      Opinion No, O-3556
Chairman & Executive         Re: Is the caption of House
Director                     Bill 86 sufficient to render
Texas Unemployment Com-      valid Sections 1 and l(a) of
pensatlon Commission         this Bill?
Austin, Texas

Dear Sir:

          We have your request for an opinion of this Depart-
mert as to the sufficiency of the caption to House Bill No.
86..

          You first inquire if the caption recited below Is
sufficient to render valid the provisions of Section 1 of
the Bill. The caption reads:

          "An Act to amend Chapter 482, Acts of the Forty-
    fourth Legislature, Third Called Session (1936), page
    1993, as amended by Acts of the Forty-fifth Legisla-
    ture (1937), Chapter 67, page 121, and as amended by
    Acts of the Forty-sixth Legislature (1939), page 436,
    so as to make the Texas Unemployment Compensation Law,
    conform to amendments made by the Congress of the
    United States in 1939 to the Federal Social Security
    Act; providing definitions of the terms, 'Base Period:
    Canendar Quarter,' 'Benefits,' 'Benefit YearpI 'Corn-
    mission,' 'Contributions,' 'Rnploying Unit,' !Employ-
    er' and meanings thereof,-'Wlployment,' meanings
    thereof and inclusions therein, and exclusions there-
    from, and 'Included and Excluded Service,' within the
    term 'Employment'; defining 'Employment Office,'
    'Fund,' 'Partial-tiployment,, 'State,* 'Total unem-
    ployment,' 'Unemployment CompensationAdmInistration
    Fund,' 'Valid Claim,' 'Wages,' 'Week,' 'Benefit
    Amount,1 'Benefit Period'. and providing for repeal
    of all parts of Chapter $2, General and Special Laws,
    Forty-fourth Legislature, Third Called Session, as
    amended by Chapter 67, General and Special Laws,
    Forty-fifth Legislature, Regular Session, as amended
    by Chapter 2, Title 'Labor,' General Laws, Forty-sixth
    Legislature, Regular-Session, in conflict herewith and
    all lawsor parts of laws in conflict herewith, but not
    in any wise forfeiting or waiving any rights of the
                                                             ._




Hon, Claude A.      Williams, page 2 (o-3.%6)



     State of Texas or the TexasUnemployment Compensation
     Commission to collect contributions, interest or pen-
     alties that have accrued under said Chapter, or the
     right of prosecution for violating any provision there-
     of; and deolaring an emergency."

          Article III, Section 35 of the Constitution of
Texas, reads:

          "Sec. 35. No bill, (except general appropriation
     bills, which may embrace the vsrious subjects and ac-
     counts, for and on account of which moneys are appro-
     priated) shall contain more than one subject, which
     shall be expressed in Its title. But if any subject
     shall be embraced in an act, which shall not be ex-
     pressed in the title, such act shall be void only as
     to so much thereof, as shall not be so expressed."

          The above caption by its terms puts us upon notioe
that the Unemployment Compensation Act as originally written
and as amended by subsequent sessions of the Legislature
of Texas is to be amended. The references to the enactments
of the Legislature of this State upon the subject of unem-
ployment compensation are correctly and inclusively listed
within this caption. The courts of this State have held that
the naming of the article to be amended directs the attention
of the parties interested to all of the provisions therein,
as to the subject of the amending act, and that the provi-
sions amended may be ascertained by reading the act to be
amended, See Katz v. State, 54 S.W. (2d) 130. We quote from
the Katz case:

          "The courts of this State have held that a refer-
    ence to a number~of an article in a code, Ssuch as our
    revised statutes, is sufficient in the title of an act
    smendatory thereof, to allow any amendment germane to
    the subject treated in the article referred to. Eng-
    lish & Scottish-American Mortgage & Investment Company
    v. Hardy, 93 Tex. 289, 55 S.W. 169; State vs. McCracken,
    42 Tex. 384.”

          However, the Legislature of this State went further
in drawing the caption to this bill and specifically stated
that the amendment provided definition of terms. The caption
then enumerated all of the various terms that would be de-
fined in the smendatory act. We have checked the definitions
set out against the terms listed in the caption and find
that all of the definitions are of terms listed in the cap-
tion.
Hon. Claude A. Williams, page 3   (o-3556)



          The subject matter of Section 1 of House Bill No.
66 is sufficiently mentioned In the caption to this bill to
meet with the fundamental requirements of our constitution
and lawsand is, therefore, valid.

          You have also asked if the caption to House Bill
86 is sufficient to render valid the provisions of Section
l(a) of House Bill 86.

           Section l(a) Is an amendment of Section 5 of the
Unemployment Compensation Act title "Disqualification for
Benefits."

          We observe that the Legislature in writing this
caption went further than the mere statement of their pur-
pose to amend the unemployment compensation law and stated
that the amendment was to provide definitions of certain
terms, following therewith the list of all the terms to be
defined.

          The definitions set forth in the amended act may
differ or may enlarge upon definitions previously carried
in the act and the listing of the terms to be defined
serve as notice to interested parties that any matter con-
tained within the scope of the definition may be changed.

           Section l(a) of House Bill under consideration
also purports to amend Section 5 of the Unemployment Com-
pensation Act title d "Disqualification for Benefits," The
Legislature failed to mention in its caption that Section
5 was to be amended and further failed to advise that the
subject of disqualification for benefits would in anywise
be amended or treated in the body of the act.

          39 Jurisprudence pa 103 says:

          "A title that specifies the particular field an
     amendment is to cover or states a purpose to make a
     certain change in the prior law and that is not merely
     descriptive of the matter to which the law relates,
     limits the amendatory act to the making of the change
     designated and precludes any additional, contrary or
     different amendment." See also Hamilton v. St. Louis
     9. F. & T. R, Co., 283 S.W. 475; Arnold v. Leonard,
     114 Tex. 543; 273 9-W. 799; Gulf Production Company v.
     Garrett, 24 S.W.(2d) 389.

          The Legislature having limited the scope of its
amendatory powers in this instance by reciting that they
Hon. Claude A. Williams, page 4    (0-3556)



were providing oertain definitions and omitting any state-
ment or reference to the attempt to Fe-enact the section on
disqualification for benefits failed to meet the constitu-
tional requirements of a caption.

          House Bill 86, in our opinion, includes more than
the one subject expressed in the title and, therefore. See-
tion l(a) of this bill is invalid,

                               Yours very truly

                               ATTORNEY GENERAL OF TEXAS

                               By /s/ Morris Hodges
                               Morris Hodges, Assistant




;PROVED:   OPINION COMMITTEE
  :        BWB, CHAIRNAN

MH:N:wb